Exhibit 10.47

 

Confidential Treatment Requested.

 

Certain material (indicated by asterisks) has been omitted from this document
and filed separately with the Securities and Exchange Commission pursuant to a
request for confidential treatment.

 

SECOND AMENDMENT TO CREDIT CARD PROGRAM AGREEMENT

 

This Second Amendment to Credit Card Program Agreement (“Second Amendment”) is
made as of the 28th day of June, 2006, by and among The Neiman Marcus
Group, Inc. (“NMG”), Bergdorf Goodman, Inc. (“BG”, and together with NMG, the
“NMG Companies”), HSBC Bank Nevada, N.A., a national credit card bank (“Bank”),
and Household Corporation, a Delaware corporation (“Primary Servicer”), to that
certain Credit Card Program Agreement (“Agreement”) executed as of June 8, 2005
and amended by the First Amendment to Credit Card Program Agreement executed as
of April 30, 2006, by and between the parties thereto.

 

W I T N E S S E T H:

 

WHEREAS, the parties wish to further amend the Agreement as set forth herein:

 

NOW, THEREFORE, in consideration of the terms, conditions and mutual covenants
contained herein, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.             Schedule 7.3(a)(A)(1) is deleted in its entirety and replaced
with the following new Schedule 7.3(a)(A)(1):

 

“Percentage of all billing statements that will be mailed out within [***] days
(excluding Sundays) of cycle close date provided that this standard shall not
apply if either:  (i) a NMG system problem prevents communications of the credit
input data to Bank’s credit operations (monthly reporting will be completed on
an Excel spreadsheet); or, (ii) Inserts provided by the NMG Companies do not
meet Bank’s specification:  [***]”

 

2.             The table included in Schedule 9.1(a)(1) under the section titled
“Determination of Servicing Fee Percentage” is hereby deleted and replaced with
the following new table:

 

Service

 

Amount

 

Definition

Billing and Statementing

 

 

 

 

Documentation Services —
Statement Mailing — Internal Inserts

 

[***]

 

Bank is issuing the cycle end bills and statements for all Accounts and
including internal inserts in such bills

 

 

 

 

 

Documentation Services —
Statement Mailing — External Inserts

 

[***]

 

Bank is issuing the cycle end bills and statements for all Accounts and
including external inserts in such Bills

 

 

 

 

 

Credit Card Production Services

 

[***]

 

Bank is producing and issuing all new, replacement and reissued credit card
plates

Late Stage Collections

 

 

 

 

General Late Stage Collections

 

[***]

 

Bank is collecting balances which are at least [***] days past their due date

Charged off balances

 

[***]

 

Bank is collecting balances which have been written-off in accordance with the
Risk Management Policies

Universal Agents to Bank Payroll

 

 

 

Bank is employing the Persons responsible for

 

--------------------------------------------------------------------------------


 

 

 

 

 

customer service and related activities

Early Stage Collections

 

[***]

 

Bank is collecting balances which are less than [***] days past their due date

Customer Service Services

 

[***]

 

Bank is staffing the call center and resolving customer and store inquiries

Credit Processing Services

 

[***]

 

Bank if processing and decisioning new applications and pending sale
transactions

Data Processing Services (Systems Conversions)

 

[***]

 

Bank is processing all Account activity on the Bank’s systems

 

3.             To the extent the provisions of this Second Amendment are
inconsistent with the Agreement, this Second Amendment shall govern.

 

4.             This Second Amendment supersedes all prior communications and
shall be binding upon and inure to the benefits of the parties, their respective
successors and assigns.

 

5.             All capitalized terms not otherwise defined herein shall have the
same meaning afforded them in the Agreement.

 

6.             Except as otherwise modified herein, the terms and conditions of
the Agreement remain in full force and effect.

 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed as of the date first above written.

 

 

 

THE NEIMAN MARCUS GROUP, INC.

 

 

 

 

By:

/s/  William S. Hough

 

 

Title: VP Credit Services

 

 

 

 

 

BERGDORF GOODMAN, INC.

 

 

 

 

By:

/s/  William S. Hough

 

 

Title: VP Credit Services

 

 

 

 

 

HSBC BANK NEVADA, N.A.

 

 

 

 

By:

/s/  Richard Klesse

 

 

Title: Vice President

 

 

 

 

 

HOUSEHOLD CORPORATION

 

 

 

 

By:

/s/  Richard Klesse

 

 

Title: Vice President

 

--------------------------------------------------------------------------------